 



EXHIBIT 10.5

SINA CORPORATION
1999 STOCK PLAN

NOTICE OF SHARE OPTION GRANT

«Optionee»

     You have been granted an option to purchase Ordinary Shares (“Ordinary
Shares”) of Sina Corporation (the “Company”) as follows:

     
Board Approval Date:
  «Boardapprovdate»
 
   
Date of Grant (Later of Board Approval Date or Commencement of
Employment/Consulting):
  «GrantDate»
 
   
Vesting Commencement Date:
  «VestingCommencementDate»
 
   
Exercise Price per Share:
  $«ExercisePrice», or the par value of Common Stock as of the date of exercise,
whichever is greater
 
   
Total Number of Shares Granted:
  «NoofShares»
 
   
Total Exercise Price:
  $                                        
 
   
Type of Option:
  «ISO» Incentive Share Option

  «NSO» Nonstatutory Share Option
 
   
Term/Expiration Date:
  «ExpirDate»
 
   
Vesting Schedule:
  This Option shall vest in accordance with the following schedule:
 
                        «VestingSchedule»
 
   
Time When Option
Becomes Exercisable:
  Exercisable as to all Shares immediately.
 
   
Termination Period:
  Option may be exercised for 30 days after termination of employment or
consulting relationship except as set out in Sections 6 and 7 of the Share
Option Agreement (but in no event later than the Expiration Date).

 



--------------------------------------------------------------------------------



 



     Transfer Provision: In the event that Optionee exercises this Option as to
Shares prior to the date the Option has vested as to such Shares under the
Vesting Schedule set forth above, any Shares transferred by such Optionee
subject to the Repurchase Option described in Section 3(a) of the Early Exercise
Notice and Restricted Share Purchase Agreement shall be deemed to vest (in
accordance with the Vesting Schedule and as set forth in Section 3(a)(iii) of
the Early Exercise Notice and Restricted Share Purchase Agreement) prior to
Shares subject to the Option to the extent not yet exercised and purchased and
to the extent exercised and purchased but not transferred.

     By your signature and the signature of the Company’s representative below,
you and the Company agree that this option is granted under and governed by the
terms and conditions of the 1999 Stock Plan and the Share Option Agreement, both
of which are attached and made a part of this document.

     
«OPTIONEE»
  SINA CORPORATION
 
   

  By:

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Signature
   
 
  Name:

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Print Name
   
 
   
Address (if different from above):
  Address:
 
   

  2988 Campus Drive, Suite 100
 
  San Mateo, CA 94403
 
   
 
   

 



--------------------------------------------------------------------------------



 



SINA CORPORATION

1999 STOCK PLAN

SHARE OPTION AGREEMENT

     1. Grant of Option. SINA CORPORATION, a Cayman Islands corporation (the
“Company”), hereby grants to «Optionee» (“Optionee”), an option (the “Option”)
to purchase a total number of Ordinary Shares (the “Shares”) set forth in the
Notice of Share Option Grant, at the exercise price per share set forth in the
Notice of Share Option Grant (the “Exercise Price”) subject to the terms,
definitions and provisions of the SINA CORPORATION 1999 Stock Plan (the “Plan”)
adopted by the Company, which is incorporated herein by reference. Unless
otherwise defined herein, the terms defined in the Plan shall have the same
defined meanings in this Option.

          If designated an Incentive Share Option, this Option is intended to
qualify as an incentive stock option as defined in Section 422 of the Code.

     2. Exercise of Option. This Option shall be exercisable during its Term in
such times as set forth in the Notice of Share Option Grant and in accordance
with the provisions of Section 9 of the Plan as follows:

          (a) Right to Exercise.

               (i) This Option may not be exercised for a fraction of a share.

               (ii) In the event of Optionee’s death, disability or other
termination of service, the exercisability of the Option is governed by
Sections 5, 6 and 7 below, subject to the limitation contained in
Section 2(a)(i).

               (iii) In no event may this Option be exercised after the date of
expiration of the Term of this Option as set forth in the Notice of Share Option
Grant.

          (b) Method of Exercise. This Option shall be exercisable in whole or
in part as to Shares which have vested under the Vesting Schedule indicated on
the Notice of Share Option Grant by execution and delivery of an exercise notice
in the form attached as Exhibit A (the “Exercise Notice and Restricted Share
Purchase Agreement”) or, if indicated on the Notice of Share Option Grant that
this Option is exercisable immediately as to all Shares, this Option shall also
be exercisable in whole or in part at any time by execution and delivery of an
early exercise notice and restricted share purchase agreement in the form
attached as Exhibit B (the “Early Exercise Notice and Restricted Share Purchase
Agreement”), or by execution and delivery of any other form of written notice
approved for such purpose by the Company which shall state the election to
exercise the Option, the number of Shares in respect of which the Option is
being exercised, and such other representations and agreements as to the
holder’s investment intent with respect to such

 



--------------------------------------------------------------------------------



 



Ordinary Shares as may be required by the Company pursuant to the provisions of
the Plan. Such written notice shall be signed by Optionee and shall be delivered
in person or by certified mail to the Secretary of the Company. The written
notice shall be accompanied by payment of the Exercise Price. This Option shall
be deemed to be exercised upon receipt by the Company of such written notice
accompanied by the Exercise Price.

          No Shares will be issued pursuant to the exercise of an Option unless
such issuance and such exercise shall comply with all relevant provisions of
applicable law and the requirements of any stock exchange upon which the Shares
may then be listed. Assuming such compliance, for income tax purposes the Shares
shall be considered transferred to Optionee on the date on which the Option is
exercised with respect to such Shares.

     3. Method of Payment. Payment of the Exercise Price shall be by any of the
following, or a combination thereof, at the election of Optionee:

          (a) cash;

          (b) check;

          (c) surrender of other Ordinary Shares of the Company which (i) in the
case of Shares acquired pursuant to the exercise of a Company option, have been
owned by Optionee for more than six (6) months on the date of surrender, and
(ii) have a fair market value on the date of surrender equal to the Exercise
Price of the Shares as to which the Option is being exercised; or

          (d) if there is a public market for the Shares and they are registered
under the Securities Act, delivery of a properly executed exercise notice
together with irrevocable instructions to a broker to deliver promptly to the
Company the amount of sale or loan proceeds required to pay the exercise price.

     Payment of the Exercise Price may also be made by any of the following, or
a combination thereof, or in combination with the foregoing, upon request by the
Optionee and approval by the Administrator:

          (e) delivery of optionee’s promissory note with such recourse,
interest, security and redemption provisions as the Administrator determines to
be appropriate;

          (f) cancellation of indebtedness of the Company to the Optionee; or

          (g) authorization by the Optionee for the Company to retain from the
total number of Shares as to which the Option is exercised that number of Shares
having a Fair Market Value on the date of exercise equal to the exercise price
for the total number of Shares as to which the Option is exercised.

     4. Restrictions on Exercise. This Option may not be exercised until such
time as the Plan has been approved by the shareholders of the Company, or if the
issuance of such Shares upon such exercise or the method of payment of
consideration for such shares would constitute a violation of any applicable
federal or state securities or other law or regulation,

-2-



--------------------------------------------------------------------------------



 



including any rule under Part 207 of Title 12 of the Code of Federal Regulations
as promulgated by the Federal Reserve Board. As a condition to the exercise of
this Option, the Company may require Optionee to make any representation and
warranty to the Company as may be required by any applicable law or regulation.

     5. Termination of Continuous Service. In the event of termination of
Optionee’s Continuous Service, Optionee may, to the extent otherwise so entitled
at the date of such termination (the “Termination Date”), exercise this Option
during the Termination Period set forth in the Notice of Share Option Grant (but
in no event later than the Expiration Date set forth in the Notice of Share
Option Grant). To the extent that Optionee was not entitled to exercise this
Option at such Termination Date, or if Optionee does not exercise this Option
within the Termination Period, the Option shall terminate.

     6. Disability of Optionee.

          (a) Notwithstanding the provisions of Section 5 above, in the event of
termination of Optionee’s Continuous Service as a result of Optionee’s total and
permanent disability (as determined by the Administrator in its sole
discretion), Optionee may, but only within twelve (12) months from the
Termination Date (but in no event later than the Expiration Date set forth in
the Notice of Share Option Grant), exercise this Option to the extent Optionee
was entitled to exercise it as of such Termination Date. To the extent that
Optionee was not entitled to exercise the Option as of the Termination Date, or
if Optionee does not exercise such Option (to the extent so entitled) within the
time specified in this Section 6(a), the Option shall terminate.

          (b) In the event that Optionee’s total and permanent disability as
determined by the Administrator does not meet the definition of total and
permanent disability as defined in Section 22(e)(3) of the Code, if this is an
Incentive Share Option and Optionee fails to exercise this Incentive Share
Option within three (3) months from the Termination Date, this Option will cease
to qualify as an Incentive Share Option (as defined in Section 422 of the Code)
and Optionee will be treated for federal income tax purposes as having received
ordinary income at the time of such exercise in an amount generally measured by
the difference between the Exercise Price for the Shares and the fair market
value of the Shares on the date of exercise.

     7. Death of Optionee. Notwithstanding the provisions of Section 5 above, in
the event of termination of Optionee’s Continuous Service on account of
Optionee’s death or Optionee’s death within thirty (30) days after Optionee’s
Termination Date, the Option may be exercised at any time within twelve
(12) months following the date of death (but in no event later than the
Expiration Date set forth in the Notice of Share Option Grant), by Optionee’s
estate or by a person who acquired the right to exercise the Option by bequest
or inheritance, but only to the extent of the right to exercise that had accrued
at the Termination Date.

     8. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised

-3-



--------------------------------------------------------------------------------



 



during the lifetime of Optionee only by him or her. The terms of this Option
shall be binding upon the executors, administrators, heirs, successors and
assigns of Optionee.

     9. Term of Option. This Option may be exercised only within the Term set
forth in the Notice of Share Option Grant, subject to the limitations set forth
in Sections 6 and 7 of the Plan.

     10. Tax Consequences. Set forth below is a brief summary as of the date of
this Option of certain of the federal tax consequences of exercise of this
Option and disposition of the Shares under the laws in effect as of the Date of
Grant. THIS SUMMARY IS NECESSARILY INCOMPLETE, AND THE TAX LAWS AND REGULATIONS
ARE SUBJECT TO CHANGE. OPTIONEE SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING
THIS OPTION OR DISPOSING OF THE SHARES.

          (a) Exercise of Incentive Share Option. If this Option qualifies as an
Incentive Share Option, there will be no regular federal income tax liability
upon the exercise of the Option, although the excess, if any, of the fair market
value of the Shares on the date of exercise over the Exercise Price will be
treated as an adjustment to the alternative minimum tax for federal tax purposes
and may subject Optionee to the alternative minimum tax in the year of exercise.

          (b) Exercise of Nonstatutory Share Option. If this Option does not
qualify as an Incentive Share Option, there may be a regular federal (and state)
income tax liability upon the exercise of the Option. Optionee will be treated
as having received compensation income (taxable at ordinary income tax rates)
equal to the excess, if any, of the fair market value of the Shares on the date
of exercise over the Exercise Price. If Optionee is an employee, the Company
will be required to withhold from Optionee’s compensation or collect from
Optionee and pay to the applicable taxing authorities an amount equal to a
percentage of this compensation income at the time of exercise.

          (c) Disposition of Shares. In the case of a Nonstatutory Share Option,
if Shares are held for at least one year, any gain realized on disposition of
the Shares will be treated as long-term capital gain for federal income tax
purposes. In the case of an Incentive Share Option, if Shares transferred
pursuant to the Option are held for at least one year after exercise and are
disposed of at least two years after the Date of Grant, any gain realized on
disposition of the Shares will also be treated as long-term capital gain for
federal income tax purposes. If Shares purchased under an Incentive Share Option
are disposed of within such one-year period or within two years after the Date
of Grant, any gain realized on such disposition will be treated as compensation
income (taxable at ordinary income rates) to the extent of the difference
between the Exercise Price and the lesser of (i) the fair market value of the
Shares on the date of exercise, or (ii) the sale price of the Shares.

          (d) Notice of Disqualifying Disposition of Incentive Share Option
Shares. If the Option granted to Optionee herein is an Incentive Share Option,
and if Optionee sells or otherwise disposes of any of the Shares acquired
pursuant to the Incentive Share Option on or before the later of (i) the date
two years after the Date of Grant, or (ii) the date one year after the date of
exercise, Optionee shall immediately notify the Company in

-4-



--------------------------------------------------------------------------------



 



writing of such disposition. Optionee acknowledges and agrees that he or she may
be subject to income tax withholding by the Company on the compensation income
recognized by Optionee from the early disposition by payment in cash or out of
the current earnings paid to Optionee.

     11. Withholding Tax Obligations. Optionee understands that, upon exercising
a Nonstatutory Share Option, he or she will recognize income for tax purposes in
an amount equal to the excess of the then fair market value of the Shares over
the Exercise Price. However, the timing of this income recognition may be
deferred for up to six months if Optionee is subject to Section 16 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”). If Optionee is
an employee, the Company will be required to withhold from Optionee’s
compensation, or collect from Optionee and pay to the applicable taxing
authorities an amount equal to a percentage of this compensation income.
Additionally, Optionee may at some point be required to satisfy tax withholding
obligations with respect to the disqualifying disposition of an Incentive Share
Option. Optionee shall satisfy his or her tax withholding obligation arising
upon the exercise of this Option by one or some combination of the following
methods: (a) by cash payment, (b) out of Optionee’s current compensation, (c) if
permitted by the Administrator, in its discretion, by surrendering to the
Company Shares which (i) in the case of Shares previously acquired from the
Company, have been owned by Optionee for more than six months on the date of
surrender, and (ii) have a fair market value on the date of surrender equal to
or greater than Optionee’s marginal tax rate times the ordinary income
recognized, or (d) if permitted by the Administrator, in its discretion, by
electing to have the Company withhold from the Shares to be issued upon exercise
of the Option that number of Shares having a fair market value equal to the
amount required to be withheld. For this purpose, the fair market value of the
Shares to be withheld shall be determined on the date that the amount of tax to
be withheld is to be determined (the “Tax Date”).

     If Optionee is subject to Section 16 of the Exchange Act (an “Insider”),
any surrender of previously owned Shares to satisfy tax withholding obligations
arising upon exercise of this Option must comply with the applicable provisions
of Rule 16b-3 promulgated under the Exchange Act (“Rule 16b-3”).

     All elections by Optionee to have Shares withheld to satisfy tax
withholding obligations shall be made in writing in a form acceptable to the
Administrator and shall be subject to the following restrictions:

          (a) the election must be made on or prior to the applicable Tax Date;

          (b) once made, the election shall be irrevocable as to the particular
Shares of the Option as to which the election is made; and

          (c) all elections shall be subject to the consent or disapproval of
the Administrator.

     12. Market Standoff Agreement. In connection with the initial public
offering of the Company’s securities and upon request of the Company or the
underwriters managing

-5-



--------------------------------------------------------------------------------



 



any underwritten offering of the Company’s securities, Optionee hereby agrees
not to sell, make any short sale of, loan, grant any option for the purchase of,
or otherwise dispose of any Shares (other than those included in the
registration) without the prior written consent of the Company or such
underwriters, as the case may be, for such period of time (not to exceed
180 days) from the effective date of such registration as may be requested by
the Company or such managing underwriters and to execute an agreement reflecting
the foregoing as may be requested by the underwriters at the time of the public
offering.

[Signature Page Follows]

-6-



--------------------------------------------------------------------------------



 



     This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original and all of which together shall constitute one
document.



      

SINA CORPORATION



By: 


--------------------------------------------------------------------------------



Name: 


--------------------------------------------------------------------------------



Title: 


--------------------------------------------------------------------------------



     OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO THE
OPTION HEREOF IS EARNED ONLY BY CONTINUING SERVICE AS AN EMPLOYEE OR CONSULTANT
AT THE WILL OF THE COMPANY (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED
THIS OPTION OR ACQUIRING SHARES HEREUNDER). OPTIONEE FURTHER ACKNOWLEDGES AND
AGREES THAT NOTHING IN THIS AGREEMENT, NOR IN THE COMPANY’S STOCK PLAN WHICH IS
INCORPORATED HEREIN BY REFERENCE, SHALL CONFER UPON OPTIONEE ANY RIGHT WITH
RESPECT TO CONTINUATION OF SUCH EMPLOYMENT OR CONSULTING RELATIONSHIP BY THE
COMPANY, NOR SHALL IT INTERFERE IN ANY WAY WITH OPTIONEE’S RIGHT OR THE
COMPANY’S RIGHT TO TERMINATE OPTIONEE’S EMPLOYMENT OR CONSULTING RELATIONSHIP AT
ANY TIME, WITH OR WITHOUT CAUSE.

     Optionee acknowledges receipt of a copy of the Plan and represents that he
or she is familiar with the terms and provisions thereof, and hereby accepts
this Option subject to all of the terms and provisions thereof. Optionee has
reviewed the Plan and this Option in their entirety, has had an opportunity to
obtain the advice of counsel prior to executing this Option and fully
understands all provisions of the Option. Optionee hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan or this Option.

         
Dated:
       

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


      «Optionee»

-7-



--------------------------------------------------------------------------------



 



EXHIBIT A
(Form for Exercise of Vested Shares)

SINA CORPORATION

1999 STOCK PLAN

EXERCISE NOTICE AND RESTRICTED SHARE PURCHASE AGREEMENT

     This Agreement (“Agreement”) is made as of ___, by and between SINA
CORPORATION, a Cayman Islands company (the “Company”), and «Optionee»
(“Purchaser”). To the extent any capitalized terms used in this Agreement are
not defined, they shall have the meaning ascribed to them in the 1999 Stock
Plan.

     1. Exercise of Option. Subject to the terms and conditions hereof,
Purchaser hereby elects to exercise his or her option to purchase ___Ordinary
Shares (the “Shares”) of the Company under and pursuant to the Company’s 1999
Stock Plan (the “Plan”) and the Share Option Agreement dated ___, ___(the
“Option Agreement”). The purchase price per share for the Shares shall be
$«ExercisePrice», or the par value of Common Stock as of the date of exercise,
whichever is greater, for a total purchase price of $___. The term “Shares”
refers to the purchased Shares and all securities received in replacement of the
Shares or as share dividends or splits, all securities received in replacement
of the Shares in a recapitalization, merger, reorganization, exchange or the
like, and all new, substituted or additional securities or other properties to
which Purchaser is entitled by reason of Purchaser’s ownership of the Shares.

     2. Time and Place of Exercise. The purchase and sale of the Shares under
this Agreement shall occur at the principal office of the Company simultaneously
with the execution and delivery of this Agreement by the parties, in accordance
with the provisions of Sections 9 and 10 of the Plan and Section 2(b) of the
Option Agreement, and full payment of the purchase price by Purchaser in
accordance with Section 2(b) of the Option Agreement (the “Purchase Date”). On
the Purchase Date or as soon as practicable thereafter, the Company will deliver
to Purchaser a certificate representing the Shares to be purchased by Purchaser
(which shall be issued in Purchaser’s name).

     3. Limitations on Transfer. In addition to any other limitation on transfer
created by applicable securities laws, Purchaser shall not assign, encumber or
dispose of any interest in the Shares except in compliance with the provisions
below and applicable securities laws.

          (a) Right of First Refusal. Before any Shares held by Purchaser or any
transferee of Purchaser (either being sometimes referred to herein as the
“Holder”) may be sold or otherwise transferred (including transfer by gift or
operation of law), the Company or its assignee(s) shall have a right of first
refusal to purchase the Shares on the terms and conditions set forth in this
Section 3(a) (the “Right of First Refusal”).

               (i) Notice of Proposed Transfer. The Holder of the Shares shall
deliver to the Company a written notice (the “Notice”) stating: (i) the Holder’s
bona fide

 



--------------------------------------------------------------------------------



 



intention to sell or otherwise transfer such Shares; (ii) the name of each
proposed purchaser or other transferee (“Proposed Transferee”); (iii) the number
of Shares to be transferred to each Proposed Transferee; and (iv) the terms and
conditions of each proposed sale or transfer. The Holder shall offer the Shares
at the same price (the “Offered Price”) and upon the same terms (or terms as
similar as reasonably possible) to the Company or its assignee(s).

               (ii) Exercise of Right of First Refusal. At any time within
thirty (30) days after receipt of the Notice, the Company and/or its assignee(s)
may, by giving written notice to the Holder, elect to purchase all, but not less
than all, of the Shares proposed to be transferred to any one or more of the
Proposed Transferees, at the purchase price determined in accordance with
subsection (iii) below.

               (iii) Purchase Price. The purchase price (“Purchase Price”) for
the Shares purchased by the Company or its assignee(s) under this Section 3(a)
shall be the Offered Price. If the Offered Price includes consideration other
than cash, the cash equivalent value of the non-cash consideration shall be
determined by the Board of Directors of the Company in good faith.

               (iv) Payment. Payment of the Purchase Price shall be made, at the
option of the Company or its assignee(s), in cash (by check), by cancellation of
all or a portion of any outstanding indebtedness of the Holder to the Company
(or, in the case of repurchase by an assignee, to the assignee), or by any
combination thereof within 30 days after receipt of the Notice or in the manner
and at the times set forth in the Notice.

               (v) Holder’s Right to Transfer. If all of the Shares proposed in
the Notice to be transferred to a given Proposed Transferee are not purchased by
the Company and/or its assignee(s) as provided in this Section 3(a), then the
Holder may sell or otherwise transfer such Shares to that Proposed Transferee at
the Offered Price or at a higher price, provided that such sale or other
transfer is consummated within 60 days after the date of the Notice and provided
further that any such sale or other transfer is effected in accordance with any
applicable securities laws and the Proposed Transferee agrees in writing that
the provisions of this Section 3 shall continue to apply to the Shares in the
hands of such Proposed Transferee. If the Shares described in the Notice are not
transferred to the Proposed Transferee within such period, or if the Holder
proposes to change the price or other terms to make them more favorable to the
Proposed Transferee, a new Notice shall be given to the Company, and the Company
and/or its assignees shall again be offered the Right of First Refusal before
any Shares held by the Holder may be sold or otherwise transferred.

               (vi) Exception for Certain Family Transfers. Anything to the
contrary contained in this Section 3(a) notwithstanding, the transfer of any or
all of the Shares during Purchaser’s lifetime or on Purchaser’s death by will or
intestacy to Purchaser’s Immediate Family or a trust for the benefit of
Purchaser’s Immediate Family shall be exempt from the provisions of this Section
3(a). “Immediate Family” as used herein shall mean spouse, lineal descendant or
antecedent, father, mother, brother or sister. In such case, the transferee or
other recipient shall receive and hold the Shares so transferred subject to the
provisions of this Section, and there shall be no further transfer of such
Shares except in accordance with the terms of this Section 3.

-2-



--------------------------------------------------------------------------------



 



          (b) Involuntary Transfer.

               (i) Company’s Right to Purchase upon Involuntary Transfer. In the
event, at any time after the date of this Agreement, of any transfer by
operation of law or other involuntary transfer (including death or divorce, but
excluding a transfer to Immediate Family as set forth in Section 3(a)(vi) above)
of all or a portion of the Shares by the record holder thereof, the Company
shall have an option to purchase all of the Shares transferred at the greater of
the purchase price paid by Purchaser pursuant to this Agreement or the fair
market value of the Shares on the date of transfer. Upon such a transfer, the
person acquiring the Shares shall promptly notify the Secretary of the Company
of such transfer. The right to purchase such Shares shall be provided to the
Company for a period of thirty (30) days following receipt by the Company of
written notice by the person acquiring the Shares.

               (ii) Price for Involuntary Transfer. With respect to any shares
to be transferred pursuant to Section 3(b)(i), the price per Share shall be a
price set by the Board of Directors of the Company that will reflect the current
value of the shares in terms of present earnings and future prospects of the
Company. The Company shall notify Purchaser or his or her executor of the price
so determined within thirty (30) days after receipt by it of written notice of
the transfer or proposed transfer of Shares. However, if the Purchaser does not
agree with the valuation as determined by the Board of Directors of the Company,
the Purchaser shall be entitled to have the valuation determined by an
independent appraiser to be mutually agreed upon by the Company and the
Purchaser and whose fees shall be borne equally by the Company and the
Purchaser.

          (c) Assignment. The right of the Company to purchase any part of the
Shares may be assigned in whole or in part to any shareholder or shareholders of
the Company or other persons or organizations; provided, however, that an
assignee, other than a corporation that is the parent or a 100% owned subsidiary
of the Company, must pay the Company, upon assignment of such right, cash equal
to the difference between the original purchase price and fair market value, if
the original purchase price is less than the fair market value of the Shares
subject to the assignment.

          (d) Restrictions Binding on Transferees. All transferees of Shares or
any interest therein will receive and hold such Shares or interest subject to
the provisions of this Agreement. Any sale or transfer of the Company’s Shares
shall be void unless the provisions of this Agreement are satisfied.

          (e) Termination of Rights. The right of first refusal granted the
Company by Section 3(a) above and the option to repurchase the Shares in the
event of an involuntary transfer granted the Company by Section 3(b) above shall
terminate upon the first sale of Ordinary Shares of the Company to the general
public pursuant to a registration statement filed with and declared effective by
the Securities and Exchange Commission under the Securities Act. Upon
termination of the right of first refusal described in Section 3(a) above, a new
certificate or certificates representing the Shares not repurchased shall be
issued, on request, without the legend referred to in Section 6(a)(ii) herein
and delivered to Purchaser.

-3-



--------------------------------------------------------------------------------



 



     4. Investment and Taxation Representations. In connection with the purchase
of the Shares, Purchaser represents to the Company the following:

          (a) Purchaser is aware of the Company’s business affairs and financial
condition and has acquired sufficient information about the Company to reach an
informed and knowledgeable decision to acquire the securities. Purchaser is
purchasing these securities for investment for his or her own account only and
not with a view to, or for resale in connection with, any “distribution” thereof
within the meaning of the Securities Act.

          (b) Purchaser understands that the securities have not been registered
under the Securities Act by reason of a specific exemption therefrom, which
exemption depends upon, among other things, the bona fide nature of Purchaser’s
investment intent as expressed herein.

          (c) Purchaser further acknowledges and understands that the securities
must be held indefinitely unless they are subsequently registered under the
Securities Act or an exemption from such registration is available. Purchaser
further acknowledges and understands that the Company is under no obligation to
register the securities. Purchaser understands that the certificate(s)
evidencing the securities will be imprinted with a legend which prohibits the
transfer of the securities unless they are registered or such registration is
not required in the opinion of counsel for the Company.

          (d) Purchaser is familiar with the provisions of Rules 144 and 701,
each promulgated under the Securities Act, which, in substance, permit limited
public resale of “restricted securities” acquired, directly or indirectly, from
the issuer thereof (or from an affiliate of such issuer), in a non-public
offering subject to the satisfaction of certain conditions. Rule 701 provides
that if the issuer qualifies under Rule 701 at the time of issuance of the
securities, such issuance will be exempt from registration under the Securities
Act. In the event the Company becomes subject to the reporting requirements of
Section 13 or 15(d) of the Securities Exchange Act of 1934, the securities
exempt under Rule 701 may be resold by the Purchaser ninety (90) days
thereafter, subject to the satisfaction of certain of the conditions specified
by Rule 144, including, among other things: (1) the sale being made through a
broker in an unsolicited “broker’s transaction” or in transactions directly with
a market maker (as said term is defined under the Securities Exchange Act of
1934); and, in the case of an affiliate, (2) the availability of certain public
information about the Company, and the amount of securities being sold during
any three month period not exceeding the limitations specified in Rule 144(e),
if applicable. Notwithstanding this paragraph (d), Purchaser acknowledges and
agrees to the restrictions set forth in paragraph (f) hereof.

     In the event that the Company does not qualify under Rule 701 at the time
of purchase, then the securities may be resold by the Purchaser in certain
limited circumstances subject to the provisions of Rule 144, which requires,
among other things: (1) the availability of certain public information about the
Company; (2) the resale occurring not less than two years after the party has
purchased, and made full payment of (within the meaning of Rule 144), the
securities to be sold; and, in the case of an affiliate, or of a non-affiliate
who has held the securities less than three years, (3) the sale being made
through a broker in an unsolicited “broker’s transaction” or in transactions
directly with a market maker (as said

-4-



--------------------------------------------------------------------------------



 



term is defined under the Securities Exchange Act of 1934) and the amount of
securities being sold during any three month period not exceeding the specified
limitations stated therein, if applicable.

          (e) Purchaser further understands that at the time he or she wishes to
sell the securities there may be no public market upon which to make such a
sale, and that, even if such a public market then exists, the Company may not be
satisfying the current public information requirements of Rule 144 or 701, and
that, in such event, Purchaser would be precluded from selling the securities
under Rule 144 or 701 even if the two-year minimum holding period had been
satisfied.

          (f) Purchaser further understands that in the event all of the
applicable requirements of Rule 144 or 701 are not satisfied, registration under
the Securities Act, compliance with Regulation A, or some other registration
exemption will be required; and that, notwithstanding the fact that Rules 144
and 701 are not exclusive, the Staff of the Securities and Exchange Commission
has expressed its opinion that persons proposing to sell private placement
securities other than in a registered offering and otherwise than pursuant to
Rule 144 or 701 will have a substantial burden of proof in establishing that an
exemption from registration is available for such offers or sales, and that such
persons and their respective brokers who participate in such transactions do so
at their own risk.

          (g) Purchaser understands that Purchaser may suffer adverse tax
consequences as a result of Purchaser’s purchase or disposition of the Shares.
Purchaser represents that Purchaser has consulted any tax consultants Purchaser
deems advisable in connection with the purchase or disposition of the Shares and
that Purchaser is not relying on the Company for any tax advice.

     5. Restrictive Legends and Stop-Transfer Orders.

          (a) Legends. The certificate or certificates representing the Shares
shall bear the following legends (as well as any legends required by applicable
state and federal corporate and securities laws):



  (i)   THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT
WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH
SALE OR DISPOSITION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL FOR THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.

-5-



--------------------------------------------------------------------------------



 



  (ii)   THE SHARES REPRESENTED BY THIS CERTIFICATE MAY BE TRANSFERRED ONLY IN
ACCORDANCE WITH THE TERMS OF AN AGREEMENT BETWEEN THE COMPANY AND THE
SHAREHOLDER, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.

          (b) Stop-Transfer Notices. Purchaser agrees that, in order to ensure
compliance with the restrictions referred to herein, the Company may issue
appropriate “stop transfer” instructions to its transfer agent, if any, and
that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.

          (c) Refusal to Transfer. The Company shall not be required (i) to
transfer on its books any Shares that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement or (ii) to treat as owner
of such Shares or to accord the right to vote or pay dividends to any purchaser
or other transferee to whom such Shares shall have been so transferred.

     6. No Employment Rights. Nothing in this Agreement shall affect in any
manner whatsoever the right or power of the Company, or a parent or subsidiary
of the Company, to terminate Purchaser’s employment, for any reason, with or
without cause.

     7. Market Stand-off Agreement. In connection with the initial public
offering of the Company’s securities and upon request of the Company or the
underwriters managing any underwritten offering of the Company’s securities,
Purchaser agrees not to sell, make any short sale of, loan, grant any option for
the purchase of, or otherwise dispose of any Shares (other than those included
in the registration) without the prior written consent of the Company or such
underwriters, as the case may be, for such period of time (not to exceed
180 days) from the effective date of such registration as may be requested by
the Company or such managing underwriters and to execute an agreement reflecting
the foregoing as may be requested by the underwriters at the time of the public
offering.

8. Miscellaneous.

          (a) Governing Law. This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
California, without giving effect to principles of conflicts of law.

          (b) Entire Agreement; Enforcement of Rights. This Agreement sets forth
the entire agreement and understanding of the parties relating to the subject
matter herein and merges all prior discussions between them. No modification of
or amendment to this Agreement, nor any waiver of any rights under this
Agreement, shall be effective unless in writing signed by the parties to this
Agreement. The failure by either party to enforce any rights under this
Agreement shall not be construed as a waiver of any rights of such party.

-6-



--------------------------------------------------------------------------------



 



          (c) Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of the Agreement shall be enforceable in accordance with its
terms.

          (d) Construction. This Agreement is the result of negotiations between
and has been reviewed by each of the parties hereto and their respective
counsel, if any; accordingly, this Agreement shall be deemed to be the product
of all of the parties hereto, and no ambiguity shall be construed in favor of or
against any one of the parties hereto.

          (e) Notices. Any notice required or permitted by this Agreement shall
be in writing and shall be deemed sufficient when delivered personally or sent
by telegram or fax or forty-eight (48) hours after being deposited in the U.S.
mail, as certified or registered mail, with postage prepaid, and addressed to
the party to be notified at such party’s address as set forth below or as
subsequently modified by written notice.

          (f) Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.

          (g) Successors and Assigns. The rights and benefits of this Agreement
shall inure to the benefit of, and be enforceable by the Company’s successors
and assigns. The rights and obligations of Purchaser under this Agreement may
only be assigned with the prior written consent of the Company.

          (h) California Corporate Securities Law. THE SALE OF THE SECURITIES
WHICH ARE THE SUBJECT OF THIS AGREEMENT HAS NOT BEEN QUALIFIED WITH THE
COMMISSIONER OF CORPORATIONS OF THE STATE OF CALIFORNIA AND THE ISSUANCE OF THE
SECURITIES OR THE PAYMENT OR RECEIPT OF ANY PART OF THE CONSIDERATION THEREFOR
PRIOR TO THE QUALIFICATION IS UNLAWFUL, UNLESS THE SALE OF SECURITIES IS EXEMPT
FROM QUALIFICATION BY SECTION 25100, 25102 OR 25105 OF THE CALIFORNIA
CORPORATIONS CODE. THE RIGHTS OF ALL PARTIES TO THIS AGREEMENT ARE EXPRESSLY
CONDITIONED UPON THE QUALIFICATION BEING OBTAINED, UNLESS THE SALE IS SO EXEMPT.

[Signature Page Follows]

-7-



--------------------------------------------------------------------------------



 



     The parties have executed this Exercise Notice and Restricted Share
Purchase Agreement as of the date first set forth above.



      

COMPANY:

SINA CORPORATION



By: 


--------------------------------------------------------------------------------



Name: 


--------------------------------------------------------------------------------



Title: 


--------------------------------------------------------------------------------

Address:
2988 Campus Drive, Suite 100
San Mateo, CA 94403

PURCHASER:

«OPTIONEE»



--------------------------------------------------------------------------------

(Signature)



--------------------------------------------------------------------------------

(Print Name)



Address: 


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------



I, ___, spouse of «Optionee», have read and hereby approve the foregoing
Agreement. In consideration of the Company’s granting my spouse the right to
purchase the Shares as set forth in the Agreement, I hereby agree to be
irrevocably bound by the Agreement and further agree that any community property
or other such interest shall hereby by similarly bound by the Agreement. I
hereby appoint my spouse as my attorney-in-fact with respect to any amendment or
exercise of any rights under the Agreement.



--------------------------------------------------------------------------------

Spouse of «Optionee»

-8-



--------------------------------------------------------------------------------



 



RECEIPT

     The undersigned hereby acknowledges receipt of Certificate No. ___for
___Ordinary Shares of SINA CORPORATION (the “Company”).

         
Dated:
       

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


      «Optionee»

 



--------------------------------------------------------------------------------



 



RECEIPT

     Sina Corporation (the “Company”) hereby acknowledges receipt of a
promissory note for the amount of $___given by «Optionee» as consideration for
Certificate No. ___ for «NoofShares» Ordinary Shares of Sina Corporation.



Dated:

--------------------------------------------------------------------------------

SINA CORPORATION



By: 


--------------------------------------------------------------------------------



Name: 


--------------------------------------------------------------------------------



Title: 


--------------------------------------------------------------------------------



 